Citation Nr: 0024948	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
bilateral hearing loss is well grounded.

2.  Whether a claim of entitlement to service connection for 
tinnitus is well grounded.

3.  Whether a claim of entitlement to service connection for 
a sinus disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above claims. 


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current hearing loss, tinnitus, or 
sinus disorder is the result of a disease or injury incurred 
in service.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss, 
tinnitus, and a sinus disorder are not well grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

As noted above, the veteran served on active duty from July 
1943 to January 1946.  His service personnel records show 
that he was a machinist's helper.

The veteran's service medical records disclose no complaints 
or findings of hearing loss, tinnitus, or sinusitis.  On 
entrance examination in July 1943, the ears, nose and throat 
were normal.  Hearing was 15/15 bilaterally.  The veteran was 
hospitalized from December 1946 to January 1947 for 
tonsillitis.  He stated that he had sinus trouble all his 
life; however, no sinus disorder was diagnosed.  Examination 
of the ears was normal.  On separation examination in January 
1946, again the ears, nose and throat were normal and hearing 
was 15/15 bilaterally.

The veteran originally claimed entitlement to service 
connection for hearing loss, tinnitus and sinusitis in July 
1998.  He stated that he was first treated for these 
conditions in 1991 and denied receiving any treatment for 
them during service.    

Evidence submitted in conjunction with the claims includes 
private treatment records of the veteran from Lawrence J. 
Danna, M.D., dated from 1990 to 1998, showing that he was 
treated for hearing loss, sinus congestion, sinus drainage, 
and nasal polyps.  

Also associated with the claims folder are VA treatment 
records of the veteran, dated from 1995 to 1999.  On 
audiological evaluation in April 1995, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
70
LEFT
15
20
55
N/A
50

VA treatment records further show that the veteran complained 
of tinnitus in April 1995 and February 1996.  Polyps were 
noted in April 1995.  The veteran complained of sinus 
congestion in February 1997.  

On appeal, the veteran maintains that hearing loss and 
tinnitus were caused by noise exposure during service, 
including from firing ranges, vehicle engines, and constant 
running machinery.  He felt that he had hearing loss when he 
left service.  He further stated that tinnitus had been a 
problem for many years since service.  With respect to 
sinusitis, he maintains that this condition was aggravated 
during service in the tropical jungle, including from rain, 
heat, and insects.  He stated that he had been suffering from 
sinus problems since service.         


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, during service the veteran gave a history of sinusitis 
all his life.  However, his lay statements are insufficient 
to establish the onset of a chronic sinus disorder prior to 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  
Examination of the nose was normal on entrance examination in 
July 1946.

The veteran is currently shown to have hearing loss by VA 
standards and tinnitus.  See 38 C.F.R. § 3.385 (1999).  He 
has also been diagnosed as having a sinus disorder, including 
nasal polyps.  Accordingly, the first element of a well-
grounded claim for service connection has been satisfied.  

The veteran's service medical records are negative for 
objective findings of hearing loss, tinnitus, or a sinus 
disorder.  However, the veteran stated that he was exposed to 
acoustic trauma and a jungle climate during service.  
Therefore, the Board finds that there is sufficient lay 
evidence of incurrence of a disease/injury during service, 
and the second element of a well-grounded claim for service 
connection has been satisfied.  

The veteran, however, has not satisfied the third element of 
a well-grounded claim for service connection.  There is still 
no medical evidence of record of a nexus between the present 
disabilities and any post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disabilities etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current hearing loss, tinnitus, or sinus 
disorder to any in-service finding or event or to any post-
service symptomatology. 

Although the veteran may have continuously experienced ear 
and/or sinus symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic disabilities which caused the 
symptoms in service and that that underlying disabilities 
also caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented chronic disorders rather than acute and 
transitory conditions.  While the veteran has ascribed his 
current hearing loss, tinnitus, and sinus disorder to active 
service, his statements do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the hearing loss, tinnitus, or 
sinus disorder diagnosed many years after service had their 
onset in service or are the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that these claims are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for hearing loss, 
tinnitus, or a sinus disorder.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claims under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral hearing loss is denied.

Having found the claim not well grounded, entitlement to 
service connection for tinnitus is denied.

Having found the claim not well grounded, entitlement to 
service connection for a sinus disorder is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

